Mollison, Judge:
The appeals for reappraisement listed in schedules “A” and “B,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise involved in the reappraisement cases enumerated in Schedules A and B hereto attached, consists of toilet water described on said invoices as “Meteor” with or without other descriptive or qualifying words; that on or about the dates of exportation of the said merchandise, covered by the entries enumerated in said Schedules A and B and at all other times herein material, such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for home consumption therein or for exportation to the United States; that such or similar merchandise was not at the aforesaid times and under the aforesaid conditions freely offered in the *576United States for sale for domestic consumption therein; and that the cost of production, as defined in Section 402 (f) of the Tariff Act of 1930, is the proper basis of appraisement of the involved merchandise.
2. That the cost of material and fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the involved merchandise which would ordinarily permit the manufacture or production thereof in the usual course of business, plus the usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise, the cost of all containers and coverings, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, and plus an addition for profit (not less than 8 per centum) equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, in connection with the sale thereof to purchasers for exportation exclusively to the United States, equal:
99.00 French francs for Item #5915, plus the cost of packing as invoiced
152.00 ” ” ” #5916, plus the cost of packing as invoiced
274.00 ” ” ” #5917, plus the cost of packing as invoiced
except that as to Item #5915, covered by the entries involved in the reappraisement cases enumerated in Schedule B hereto attached, the said costs equal 103 French francs instead of 99, plus the cost of packing as invoiced.
3. That the reappraisement cases enumerated in Schedule A and B are hereby submitted for decision upon this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise described on the invoices as “Meteor” with or without other descriptive or qualifying words, and that such values were as follows:
99.00 French francs for item #5915, plus the cost of packing, as invoiced
152.00 French francs for item #5916, plus the cost of packing, as invoiced
274.00 French francs for item #5917, plus the cost of packing, as invoiced
except that as to item #5915, covered by the entries involved in the reappraisement cases enumerated in schedule B, hereto attached, the said costs equal 103 French francs instead of 99, plus the cost of packing, as invoiced.
Judgment will be entered accordingly.
Schedule A

Reap. No. Coll. No. Plaintiff Entry

250511-A 08926 Coty, Inc. 704868
706733 250512-A 08927
709577 250513-A 08928
715480 250514^-A 08929
732642 250515-A 08930
734792 250516-A 08931
740880 250517-A 08932
*577Schedule B
250518-A 08933 830660
250519-A 08934 834753
250520-A 08935 841935
257295-A 03511 839604